                                                                  Case 2:19-cr-00354-VAP Document 168 Filed 11/15/19 Page 1 of 5 Page ID #:2133




                                                                    1 JOSEPH A. WALSH II, State Bar No. 143694
                                                                      joe.walsh@cwn-law.com
                                                                    2 ELLEN E. McGLYNN, State Bar No. 270367
                                                                      ellen.mcglynn@cwn-law.com
                                                                    3 COLLIER WALSH NAKAZAWA LLP
                                                                      One World Trade Center, Suite 1860
                                                                    4 Long Beach, California 90831
                                                                      Telephone: (562) 317-3300
                                                                    5 Facsimile: (562) 317-3399
                                                                    6 Attorneys for Material Witnesses
                                                                      Rey Debil, Teodoro Lopez, Fernando
                                                                    7 Suizo, and Pharman Velasco
                                                                    8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                    9
                                                                                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                   10
COLLIER WALSH NAKAZAWA LLP




                                                                   11
                             One World Trade Center, Suite 1860




                                                                        UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00354-VAP
                                                                   12
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                                                                           MATERIAL WITNESSES' REPLY
                                                                   13                      Plaintiff,                      TO DEFENDANT LUCA'S
                                                                                                                           "AMICUS" BRIEF
                                                                   14
                                                                                 v.
                                                                   15                                                      Judge: Hon. Virginia A. Phillips
                                                                                                                           Crtrm.: First Street Courthouse
                                                                   16 CAPITAL SHIP MANAGEMENT                                      Courtroom 8A, 8th Floor
                                                                      CORP., et al.,                                               350 West 1st Street
                                                                   17                                                              Los Angeles, CA 90012
                                                                   18                      Defendants.                     Date:   December 2, 2019
                                                                   19
                                                                   20
                                                                   21            "After 16 years of reading amicus curiae briefs the vast majority of
                                                                   22            which have not assisted the judges, I have decided that it would be good
                                                                   23            to scrutinize these motions in a more careful, indeed a fish-eyed
                                                                   24            fashion. The vast majority of amicus curiae briefs are filed by allies of
                                                                   25            the litigants and duplicate the arguments made in the litigants' briefs…
                                                                   26            Such amicus briefs should not be allowed."
                                                                   27            Ryan v. Commodity Futures Trading Comm'n, 125 F. 3d 1062, 1063 (7th Cir.
                                                                   28 1997) (Posner, J., in chambers).

                                                                        4831-4098-8588v2                               1
                                                                                                  REPLY TO AMICUS BRIEF OF DEFENDANT IOAN LUCA
                                                                  Case 2:19-cr-00354-VAP Document 168 Filed 11/15/19 Page 2 of 5 Page ID #:2134




                                                                    1                      MEMORANDUM OF POINTS AND AUTHORITIES
                                                                    2            In light of Defendant Iona Luca's (Defendant Luca) recent filing, Material
                                                                    3 Witnesses Rey Debil, Teodoro Lopez, Fernando Suizo, and Pharman Velasco
                                                                    4 (Material Witnesses) are compelled to respond.
                                                                    5                                                I.
                                                                    6                         Role of Amicus Brief in Assisting the Court
                                                                    7            The role of an amicus brief is to allow a non-litigant to serve as a "friend of
                                                                    8 the court" for the benefit of, and assistance to, the court and general public. U.S. v.
                                                                    9 John Gotti (1991) 755 F. Supp. 1157, 1158 citing Alexander v. Hall (D.S.C. 1974)
                                                                   10 64 F.R.D. 152. In doing so, an amicus brief must provide the court with an
COLLIER WALSH NAKAZAWA LLP




                                                                   11 objective, non-partisan discussion of the issues in the case. Gotti, supra, at 1159.
                             One World Trade Center, Suite 1860




                                                                   12 Intended as a neutral discussion of the issues, the amicus shall not advocate for one
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                   13 side, relitigate a party's argument or argue the facts, but offer a unique policy
                                                                   14 perspective on the issues. Nat. Org. for Women, Inc. v. Scheidler (2000) 223 F.3d
                                                                   15 615, 617, Nat. Res. Def. Council v. Envtl. Prot. Agency (D.C. Cir. 2018) 896 F.3d
                                                                   16 459.
                                                                   17                                                II.
                                                                   18                             Amicus Brief Process and Procedure
                                                                   19            There is no formally prescribed procedure for filing an amicus brief, however
                                                                   20 District Courts in similar situations have relied on Rule 29 of the Rules of Appellate
                                                                   21 Procedure to determine the appropriateness of such a brief. U.S. v. John Gotti (1991)
                                                                   22 755 F. Supp. 1157, 1158. Rule 29 is clear, concise and explicit in its direction, and
                                                                   23 serves as a competent resource to governs amicus filings.
                                                                   24            Prior to filing an amicus, Rule 29 requires that a non-litigant party must
                                                                   25 obtain leave of court or consent of all parties in order to proceed. Rule 29(a)(1). In
                                                                   26 requesting leave, the non-litigant must identify reasons why the brief is desirable for
                                                                   27 the court including how it will assist counsel in ways it is unable to on its own. Nat.
                                                                   28 Org. for Women, Inc., supra, at 617; Rule 29(a)(2). District courts also require that

                                                                        4831-4098-8588v2                              2
                                                                                              REPLY TO AMICUS BRIEF OF DEFENDANT IOAN LUCA
                                                                  Case 2:19-cr-00354-VAP Document 168 Filed 11/15/19 Page 3 of 5 Page ID #:2135




                                                                    1 an amicus identify the non-litigant's interest in the matter and provide an
                                                                    2 explanation of why the matters asserted are relevant to the disposition of the case.
                                                                    3 Rule 29(a)(3). Based on the purpose and procedure of the amicus, the Court may
                                                                    4 exercise its discretion to deny one the privilege to file. Gotti, supra, at 1158.
                                                                    5                                                          III.
                                                                    6        Defendant Luca's Amicus Brief Is Improper and Should be Disregarded
                                                                    7            Defendant Luca's brief meets neither the prescribed purpose nor procedure for
                                                                    8 a proper amicus. As such, it is improperly before this Court and should be disregard.
                                                                    9            It appears Defendant Luca failed to satisfy the most basic requirements of
                                                                   10 Rule 29 by failing obtain leave of court before filing his purported amicus. Dkt #
COLLIER WALSH NAKAZAWA LLP




                                                                   11 159-165. Without leave Defendant Luca improperly filed an "amicus" brief. He also
                             One World Trade Center, Suite 1860




                                                                   12 appears to have failed to gain consent of all parties before filing his amicus brief and
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                   13 within that effort, failed to articulate a reason why his brief provides for counsel in a
                                                                   14 way that this Court is unable to lawfully do so on its own. Without consent and
                                                                   15 articulating the neutral purpose of his mission, Defendant Luca improperly filed an
                                                                   16 "amicus" brief. Moreover, Defendant Luca is a litigant, not a "friend of the court."
                                                                   17 On May 15, 2019 Defendant Luca was indicted with conspiracy and failure to
                                                                   18 maintain an accurate oil record book. Defendant Luca later plead guilty to two
                                                                   19 felonies. Dkt # 154. As a litigant, Defendant Luca improperly filed an "amicus"
                                                                   20 brief.
                                                                   21            What is more, his opinions as they relate to a whistleblower award do not
                                                                   22 serve the interest of the public at large or assist the court in upholding the
                                                                   23 whistleblower program. Instead, this "amicus defendere"1 is clearly designed to
                                                                   24 speak for guilty parties who do not have standing or a legal right to argue against a
                                                                   25
                                                                   26   1
                                                                          In Leigh v. Engle, 535 F. Supp. 418, 422 (N.D. Ill. 1982), the Court described a patently partisan brief
                                                                        filed as a "friend of the plaintiff" as an "amicus petitor" given that the origin of the word plaintiff is petitor.
                                                                   27   Here, Defendant Luca's patently partisan brief filed as a friend of the defendants is similarly described as
                                                                   28   "amicus defendere" given the origin of the word defend is defendere.

                                                                        4831-4098-8588v2                                         3
                                                                                                  REPLY TO AMICUS BRIEF OF DEFENDANT IOAN LUCA
                                                                  Case 2:19-cr-00354-VAP Document 168 Filed 11/15/19 Page 4 of 5 Page ID #:2136




                                                                    1 whistleblower award and selfishly serve as an outlet to voice Defendant Luca's
                                                                    2 opening statement and arguments that was apparently shelved after he plead guilty
                                                                    3 to two felonies. The "amicus" brief nakedly advocates for the defendant's positions
                                                                    4 and urges loyalty to his employer. It seeks to depict Defendant Luca as merely a
                                                                    5 "kind and considerate" fellow fully committed to support his employer's policies
                                                                    6 without addressing his own self-confessed misconduct. A rational review of
                                                                    7 Defendant Luca's brief exposes the litigant's arguments, fails to meet the standards
                                                                    8 of Rule 29 or those articulated in Gotti or Nat. Org. for Women, and should be
                                                                    9 discarded out of hand.
                                                                   10                                              IV.
COLLIER WALSH NAKAZAWA LLP




                                                                   11                  The "Amicus" Brief Undermines Whistleblower Protections
                             One World Trade Center, Suite 1860




                                                                   12            The United States enacted the Act to Prevent Pollution from Ships (APPS) to
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                   13 implement internationally adopted pollution regulations. 33 U.S.C. §1908. APPS
                                                                   14 contains a rewards program to incentivize those with information to step forward.
                                                                   15 Unfortunately, employees who blow the whistle on misconduct may be at risk of
                                                                   16 harassment, blacklisting, public shaming and even dismissal from employment.
                                                                   17 Thus, in this case, working to influence this Court to the detriment of the
                                                                   18 whistleblowers' prospects of a reward runs contrary to the spirit of the whistleblower
                                                                   19 law. Filing his amicus brief effectively "outs" the whistleblowers to the maritime
                                                                   20 community and future employers.
                                                                   21            In this case the whistleblowers reported that Defendant Luca, the Chief
                                                                   22 Engineer, instructed his engineers and crew to illegally discharge oil from the bilge
                                                                   23 holding tanks. Dkt # 1 at ¶ 15. The whistleblowers who reported the actions were
                                                                   24 initially detained by the government and eventually designated as Material
                                                                   25 Witnesses while a government investigation was conducted. Based on information
                                                                   26 provided by whistleblowers, the government obtained guilty pleas. Dkt # 154. In
                                                                   27 pleading guilty, the vessel owner agreed to pay a substantial fine. US v. Dias
                                                                   28 Container Carrier S.A., Case No. 2:19-cr-00509-VAP, Dkt # 13. Thus, the reward

                                                                        4831-4098-8588v2                            4
                                                                                               REPLY TO AMICUS BRIEF OF DEFENDANT IOAN LUCA
                                                                  Case 2:19-cr-00354-VAP Document 168 Filed 11/15/19 Page 5 of 5 Page ID #:2137




                                                                    1 as described by the government appears to be warranted under the law and is not
                                                                    2 materially at issue in this case.
                                                                    3            What is not warranted is Defendant Luca's brief and his disregard for the
                                                                    4 safety and security of the whistleblowers. Defendant Luca simply seeks revenge or
                                                                    5 retribution against those in his charge who stepped forward and reported illegal
                                                                    6 conduct; conduct he ordered and for which he is responsible. Defendant Luca
                                                                    7 publicly maligns the whistleblowers and attempts to put them on trial even though it
                                                                    8 is he who admitted to the crimes for which he was charged. These actions, if
                                                                    9 unchecked by this Court, will encourage aggrieved parties who plea out to later air
                                                                   10 their grievances and seek revenge for their own bad acts from those who stepped up
COLLIER WALSH NAKAZAWA LLP




                                                                   11 to report the illegal activity.
                             One World Trade Center, Suite 1860




                                                                   12                                               V.
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                   13                                        Relief Sought
                                                                   14            Material Witnesses request leave to file an Application to Seal Defendant
                                                                   15 Luca's "amicus" brief and that the Court disregard it in substance. Material Witnesses
                                                                   16 request this Court award a whistleblower award in keeping with the government's
                                                                   17 recommendation.
                                                                   18
                                                                   19 Dated: November 15, 2019                Respectfully submitted,
                                                                   20
                                                                                                              COLLIER WALSH NAKAZAWA LLP
                                                                   21
                                                                                                              By:         /s/ Joseph A. Walsh II
                                                                   22
                                                                                                                    Joseph A. Walsh II
                                                                   23                                               Ellen E. McGlynn
                                                                   24                                               Attorneys for Material Witnesses

                                                                   25
                                                                   26
                                                                   27
                                                                   28

                                                                        4831-4098-8588v2                            5
                                                                                              REPLY TO AMICUS BRIEF OF DEFENDANT IOAN LUCA
